Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2019

                                      No. 04-19-00364-CV

                TEXAS RESEARCH AND TECHNOLOGY FOUNDATION,
                                  Appellant

                                                 v.

                                   VINTAGE OAKS, L.L.C.,
                                         Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-06-25023-CV
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                         ORDER
        The parties have filed a joint motion to abate or to extend the deadlines in this appeal for
an additional thirty days. The parties assert the extension is necessary to finalize a settlement of
all issues in the case, and further assert they intend to file an agreed motion to dispose of the
appeal by the end of the thirty-day period.

         We grant the motion. We order that either a motion disposing of this appeal or appellant’s
brief is due August 20, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.


                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court